         Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 1 of 7. PageID #: 360




                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

NAWAPORN PAWANANUN,                                    )        CASE NO. 1:20CV1081
                                                       )
                             Plaintiff,                )        JUDGE CHRISTOPHER A. BOYKO
                                                       )
                    vs.                                )
                                                       )
MICHAEL A. PETTIT,                                     )        OPINION AND ORDER
                                                       )
                             Defendant.                )

CHRISTOPHER A. BOYKO, J.:

           Plaintiff Nawaporn Pawananun asks the Court to strike (Doc. 20) portions of Defendant

Michael Pettit’s first defense because the issue was previously decided by a court in Thailand

(the “Thai Court”). But because the Thai Court did not decide an issue under the Hague

Convention (the “Convention”), the Court DENIES Plaintiff’s Motion to Strike.

                                                  I. BACKGROUND

           Plaintiff and Defendant married on December 8, 2011. Together, the couple has two

daughters. On April 5, 2019, the parties divorced. They agreed to joint custody of the children,

with visitations every other week. From 2014 until the parties’ divorce, the family lived together

in Chiang Mai, Thailand.

           That joint custody agreement became strained when Plaintiff introduced Roger Ian Hardy

to the children.1 (Doc. 17, PageID: 141, ¶ 15). According to Defendant, Hardy and Plaintiff are

romantically involved. (Id.) Defendant argues that Hardy has a history involving allegations of


1
    The following factual background is taken from Defendant’s Answer, portions of which Plaintiff seeks to strike.
      Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 2 of 7. PageID #: 361




sexual misconduct and physical abuse to former patients and family members. (See id., PageID:

141-144, ¶¶ 15-22).

       Defendant believes his children became the target of Hardy’s predations in August of

2019. Specifically, after picking the girls up from school alone, Hardy inappropriately touched

M.P, the couple’s eldest daughter. (Id. at PageID: 144, ¶ 25). This caused M.P. to fear Hardy

and a desire to avoid returning to Plaintiff’s house. (Id. at ¶ 26). M.P. also began having

nightmares, which Defendant attributed to the actions of Hardy. (Id. at ¶ 27).

       Because of this, Defendant took M.P. to a psychologist in Thailand. (Id. at ¶ 28). During

the session, M.P. claimed to have witnessed Hardy inappropriately touch her younger sister Z.P.

(Id.). M.P. also reported that she was not supposed to tell anyone about Hardy’s behavior. (Id.).

After the session with the psychologist, Defendant took the children to the hospital for an

examination. (Id. at PageID: 145, ¶ 29).

       Hardy’s dangerous tendencies are apparently well-known. Defendant claims Hardy’s

wife has corroborated Defendant’s suspicions and M.P.’s report, acknowledging that Hardy is

dangerous. (Id. at ¶ 32). However, even after four separate discussions, Plaintiff refused to

accept Defendant’s claims about Hardy. (Id. at ¶ 33). According to Defendant, Plaintiff’s

refusal stems from her desire to help Hardy in his own divorce case. (Id.).

       Because Plaintiff refused to disassociate herself from Hardy, Defendant believed that

Plaintiff placed their children in danger. Defendant subsequently filed a lawsuit in Thailand,

seeking to remove the Plaintiff’s custody rights over the children.

       As it discussed in its written opinion, the Thai Court decided whether it was reasonable to

revoke Plaintiff’s parental power. (Doc. 20-1, PageID: 260). Defendant’s case was predicated

on Hardy’s alleged abuse of the children. (See generally, id.). The Thai Court considered



                                               -2-
      Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 3 of 7. PageID #: 362




various evidence and made certain evidentiary findings. Much of what the Thai Court

considered is presented to this Court in Defendant’s First Affirmative Defense, as described

above. Ultimately, the Thai Court decided that there was no reason to revoke Plaintiff’s parental

power, crediting Plaintiff’s evidence over Defendant’s. (Id. at PageID: 264-265).

       However, Defendant now claims that the “Thai justice system will not adequately protect

the children should they return to Thailand.” (Doc. 18, PageID: 239, ¶ 34). He seeks to defend

his removal of the children to the United States on the basis that their return to Thailand would

present a grave risk of physical or psychological harm under Article 13(b) of the Convention.

       Plaintiff moved to strike the portions of Defendant’s defense outlined above. (See Doc.

20). On July 6, 2020, Defendant opposed Plaintiff’s Motion. (Doc. 30). Shortly thereafter,

Plaintiff filed a brief Reply in support of her Motion. (Doc. 31).

                                       II. LAW & ANALYSIS

A.     Standard of Review

       Rule 12(f) of the Federal Rules of Civil Procedure allows a court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” FED. R. CIV. P. 12(f). A motion to strike “is the primary procedure for objecting to an

insufficient defense,” Starnes Fam. Off., LLC v. McCullar, 765 F. Supp. 2d 1036, 1047 (W.D.

Tenn. 2011) (citations omitted), such as when a defense is “insufficient as a matter of law.”

HCRI TRS Acquirer, LLC v. Iwer, 708 F. Supp. 2d 687, 689 (N.D. Ohio 2010).

       However, a motion to strike is “a drastic remedy” Brown & Williamson Tobacco Corp. v.

United States, 201 F.2d 819, 822 (6th Cir. 1953) and therefore “viewed with disfavor,” Hemlock

Semiconductor Operations, LLC v. SolarWorld Indus. Sachsen GmbH, 867 F.3d 692, 697 (6th

Cir. 2017). Accordingly, “[a] motion to strike should be granted if ‘it appears to a certainty that



                                                -3-
       Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 4 of 7. PageID #: 363




plaintiffs would succeed despite any state of the facts which could be proved in support of the

defense and are inferable from the pleadings.’” Operating Eng’rs Loc. 324 Health Care Plan v.

G & W Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015) (quoting Williams v. Jader Fuel Co.,

944 F.2d 1388, 1400 (7th Cir. 1991)).

        Finally, the decision whether to strike an affirmative defense lies within the court’s

discretion. Conocophillips Co. v. Shaffer, 2005 WL 2280393, at *2 (N.D. Ohio Sept. 19, 2005)

(“Rule 12(f) permits the court to act with discretion in that it may strike irrelevant and

superfluous defenses or let them stand. There is absolutely no harm in letting them remain in the

pleadings if, as the Plaintiff contends, they are inapplicable.”).

        According to Plaintiff, the Thai Court previously determined that the evidence did not

support the claim that Hardy abused the children. Plaintiff therefore seeks to strike the

allegations from Defendant’s Answer as res judicata.

        However, Plaintiff’s chosen mode of attack—a motion to strike—presents her with an

uphill battle. And as discussed below, Plaintiff’s attack ultimately fails because the Thai Court

did not decide the same issue presently before the Court.

B.      Hague Convention and Comity

        Plaintiff brings her Complaint under the Convention and the International Child

Abduction Remedies Act, 22 U.S.C. § 9001, et seq., (“ICARA”) (See Doc. 1). Under § 9003(g),

“[f]ull faith and credit shall be accorded by the courts of the States and the courts of the United

States to the judgment of any other such court ordering or denying the return of a child, pursuant

to the Convention, in an action brought under this chapter.” 22 U.S.C. § 9003(g) (emphasis

added). Assuming § 9003(g) applies to foreign court decisions,2 it does not require this Court to


2
  See Diorinou v. Mezitis, 237 F.3d 133, 143 (2d Cir. 2001) (Section 9003(g) of ICARA does not “extend formal full
faith and credit recognition to foreign judgments”).

                                                      -4-
      Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 5 of 7. PageID #: 364




give res judicata effect to the Thai Court’s custody determination. See Holder v. Holder, 305

F.3d 854 (9th Cir. 2002).

       In Holder, the dispossessed father filed a petition under the Convention in Washington

Federal court, only after filing for custody in a California State court. Holder, 305 F.3d at 861-

62. The district court determined that the State custody determination would be binding on its

determination, so the district court stayed the Federal case. Id. at 862. In the appeal of the stay,

the Ninth Circuit analyzed both claim and issue preclusion of State custody decisions and the

Convention. Id. at 863-867. Cutting to the point, the appellate court determined that the district

court erred in applying general res judicata principles in the Convention context. Id. at 864.

Rather, district courts should employ the more particularized full faith and credit provision of

ICARA. Id. The Holder court realized that “the typical Hague Convention case involves at least

the potential for two competing custody orders, one in the children’s ‘habitual residence,’ and

one in the country to which the children have been taken.” Id. at 865. Thus, courts must apply

Convention principles, which only afford preclusive effect to State court adjudications of issues

in situations where the State courts have a petition under the Convention before it and rule on the

return of children pursuant to the Convention. Id. at 866.

       Like the State courts in Holder, the Thai Court did not have a Convention petition before

it. It therefore did not make a decision pursuant to the Convention. And while Plaintiff requests

the Court employ general principles of res judicata, the Court must look at the Convention’s

more particularized full faith and credit provision of § 9003(g). When doing so, the Court

reaches the same conclusion as the Ninth Circuit did in Holder—the Thai Court’s decision is not

entitled to preclusive effect as a matter of law under § 9003(g) because it did not decide an issue

under the Convention.



                                                -5-
      Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 6 of 7. PageID #: 365




       Even though § 9003 does not allow the Court to give full faith and credit to the Thai

Court’s decision, district courts may give foreign judgments deference by the concept of

international comity. Diorinou, 237 F.3d at 143. Plaintiff advocates for this approach. (Doc.

20, PageID: 251; Doc. 31, PageID: 332). And Plaintiff correctly highlights, “[c]omity is at the

heart of the Hague Convention.” (Doc. 31, PageID: 332). Courts have further said that the

“extension of comity to a foreign judgment is ‘neither a matter of absolute obligation, on the one

hand, nor of mere courtesy and good, upon the other.’” Asvesta v. Petroutsas, 580 F.3d 1000,

1011 (9th Cir. 2009) (citation omitted). When comity is at issue, “a court should begin its

analysis ‘with an inclination to accord deference to’ a foreign court’s adjudication of a related

Hague petition.” Id. (citing Diorinou, 237 F.3d at 145) (emphasis added).

       But again, Plaintiff faces the same challenge with respect to her comity argument—the

Thai Court did not adjudicate a related Hague petition. Plaintiff cites no caselaw supporting her

position where a court defers to a foreign custody judgment in a proceeding under the

Convention. Nor has the Court found a decision on point. Rather, the majority of caselaw

analyzing comity under the Convention discusses the issue when the foreign court has previously

ruled on a Convention petition. Even then, courts of the United States thoroughly review the

foreign judgments, analyzing the evidence and evidentiary standards that the foreign court

utilizes. See e.g., Asvesta, 580 F.3d at 1013 (“in the context of the Hague Convention, a court’s

decision to extend comity to a foreign judgment may be guided by a more searching inquiry into

the propriety of the foreign court’s application of the Convention, in addition to the

considerations of due process and fairness…”).




                                                -6-
      Case: 1:20-cv-01081-CAB Doc #: 39 Filed: 08/04/20 7 of 7. PageID #: 366




       All the Court has before it is the Thai Court’s written opinion. The Court does not have

the transcript; the evidence presented before the Thai Court; nor the evidentiary rules and

burdens that the Thai Court employed.

       But even without that information, it remains clear that the Thai Court did not decide the

same issue before this Court. Rather, the Thai Court’s focus was on custody; a different

consideration than “grave risk of harm” under Article 13(b) of the Convention. Here, the Court

will not decide the custody issue. See Friedrich v. Friedrich, 983 F.2d 1396, 1400 (6th Cir.

1993) (district courts do not have authority to determine the merits of the underlying custody

claim). But the Court does have the authority to adjudicate the abduction claim. Id. And while

“comity among nations argues for a narrow interpretation of the ‘grave risk of harm’ defense,”

the “safety of the children is paramount.” Van de Sande v. Van de Sande, 431 F.3d 567, 572 (7th

Cir. 2005). Thus, while Defendant has a high burden to satisfy in proving grave risk of harm, he

nonetheless may do so as alleged in his Answer.

                                        III. CONCLUSION

       Because the Thai Court did not decide an issue under the Convention, as well as

caselaw’s negative treatment of motions to strike, the Court declines to strike the complained

about paragraphs from Defendant’s Answer. Therefore, Plaintiff’s Motion to Strike (Doc. 20) is

DENIED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: August 4, 2020




                                               -7-
